Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed April 29, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poletti et al. (WO 2015/185761 A1 from Applicant’s Information Disclosure Statement filed May 15, 2020).
Regarding claims 1, 14 and 18, Poletti discloses a hollow-core anti-resonant-reflecting fiber (HC-AF) and a method of manufacturing such a fiber, comprising: a hollow-core region (Fig. 15, second fiber) comprising a first transverse cross-sectional dimension (D) and axially extending along the HC-AF; an inner cladding region comprising a plurality of anti-resonant elements AREs, comprising a first transverse 
Still regarding claims 1, 14 and 18, Poletti teaches the claimed invention except for specifically stating the plurality of AREs are configured to provide phase matching of higher order hollow-core modes and ARE modes.  However, because Poletti discloses an embodiment of a fiber having nested AREs (Fig. 15, third fiber) in which the plurality of AREs are configured to provide phase matching of higher order hollow-core modes and ARE modes (see p. 24 describing how Fig. 11 shows higher order modes matched to a mode residing inside the tubular elements) in a broadband wavelength range (see p. 1 which discloses wide bandwidth fibers), one having ordinary skill in the art would find it obvious to use the non-nested AREs to provide at least some degree of phase matching of the higher order core modes within a wavelength range (which would constitute a broadband wavelength range since no specific range is required by the language in claim 1) in order to strip said modes from the core mode.  Since the both fibers operate on the same general principles, such a combination would be of familiar elements according to known methods to yield predictable results.  See KSR, 550 U.S. at 416.
Regarding claim 2, Poletti teaches the claimed invention except for specifically stating the plurality of AREs configured to provide effectively endlessly single-mode behavior.  However, because Poletti discloses providing effectively endlessly single-mode behavior in p. 11, see “Optical data communications” section, one having ordinary skill in the art would find it obvious to use the non-nested AREs to provide single-mode behavior since it has been held that where the general conditions of a claim are 
Regarding claims 3, 4, 16 and 19, Poletti teaches the claimed invention except for specifically stating the frequency.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed frequency in order to use the device in a wider range of applications and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 5, 13, 15 and 17, Poletti teaches the claimed invention except for specifically stating the ratio of the first and second transverse cross-sectional dimensions (d/D).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed ratio and provide phase matching for all wavelengths within a transparency window in order to enhance the quality of the fundamental mode and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Poletti teaches the claimed invention except for specifically stating refractive indices of the core and the AREs being equal.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the AREs from the same material as the core in order to simplify the manufacturing process, and since it has been held to be within the general skill of a 
Regarding claims 7 and 8, Poletti discloses each of the plurality of AREs comprises a circular (which also constitutes an ellipse since a circle is a specific type of an ellipse) transverse cross-section in Fig. 1.  
Regarding claim 9, Poletti discloses a plurality of longitudinal protrusions (17) disposed between the inner cladding region and the outer cladding region in Fig.20.
Regarding claim 10, Poletti teaches the claimed invention except for specifically stating each of the first plurality of AREs has at least one physical characteristic that is different than each of the second plurality of AREs.  However, optical fibers having cladding holes or other elements with at least one physical characteristic which is different from that of another element are well-known and commonly used in the art and as such, one having ordinary skill in the art would find it obvious to change at least one physical characteristic in order to modify the properties of the optical signal.
Regarding claim 11, Poletti discloses the plurality of AREs comprises a first plurality of AREs and a second plurality of AREs; each of the first plurality of AREs comprises a first transverse cross-sectional dimension (d1); each of the second plurality of AREs comprises a second transverse cross-sectional dimension (d2); and the second transverse cross-sectional dimension (d2) is no greater than the first transverse cross-sectional dimension (d1) in Fig. 15, which show two pluralities of AREs having the same transverse cross-sectional dimension.  
Regarding claim 12, Poletti discloses a support tube (17 in Fig. 20) disposed between the first plurality of AREs and the second plurality of AREs.


Response to Arguments
Applicant's arguments, see pages 6-8, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 20, 2021